Citation Nr: 0409664	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 1997 and January 1999 
by the Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In July 1997 the RO denied entitlement to an 
evaluation in excess of 10 percent for PTSD.  The veteran 
subsequently perfected a timely appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in January 1999.  

In the January 1999 rating decision, the RO denied entitlement to 
a TDIU.  The veteran also perfected a timely appeal regarding that 
issue.  An SOC was issued in July 1999.  Also in the January 1999 
rating decision, the RO granted an increased evaluation of 30 
percent for the veteran's service-connected PTSD.  However, the 
claim remained in controversy, because less than the maximum 
benefit available had been awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The record reflects that, in January 2001, the Board remanded this 
case to the RO for additional evidentiary development.  The 
requested development was completed, and, in September 2002, the 
RO issued a Supplemental Statement of the Case (SSOC) in which it 
granted an increased rating of 50 percent for the veteran's 
service-connected PTSD.  But see AB, supra.  The RO also continued 
to deny entitlement to a TDIU.

In November 2002 the Board denied the veteran's appeal for an 
increased evaluation in excess of 50 percent for PTSD and for a 
TDIU.  The veteran appealed the November 2002 decision of the 
Board to the United States Court of Appeals for Veterans Claims 
(CAVC or Court).  By Order dated in February 2003, the CAVC 
vacated and remanded the Board's decision.

The case has been returned to the Board for readjudication 
consistent with the Order of the Court.

The Board notes that a private attorney previously represented the 
veteran in this matter.  However, VA has revoked that attorney's 
authority to represent VA claimants, and the attorney's petition 
to the Court for extraordinary relief in the nature of a writ of 
mandamus, to compel the Secretary to entertain an appeal to the 
Board as to that cancellation of his accreditation to represent 
claimants, has been denied by the Court.  Bates v. Principi, ___ 
Vet. App. ___, No. 03-1903 (Feb. 19, 2004) (Per Curiam Order).  
The veteran was informed of the revocation by letter dated 
September 8, 2003.  The veteran was also informed that he could 
represent himself, appoint an accredited veterans service 
organization (VSO), or appoint another private attorney or agent.  
The letter indicated that if VA did not receive an appointment of 
a new representative within 30 days of the date of the 
notification letter, it would be presumed that he wished to 
represent himself.  The evidence does not show that the veteran 
responded to the September 2003 letter.  Accordingly, the Board 
will assume, unless and until the veteran indicates to the 
contrary, that the veteran wishes to represent himself in this 
appeal.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will provide notification if 
further action is required on the part of the appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)), which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how that 
duty is to be discharged.  

Subsequent to the enactment of the VCAA, there has been a 
significant amount of analysis pertaining to the effective date, 
the scope, and the remedial aspects of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 
2003) (but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App.___, No. 01-944 (Vet. 
App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-03 (Dec. 22, 
2003).

Notwithstanding the uncertainty as to the precise application of 
the VCAA, exemplified in the authorities cited above, in this 
instance, the CAVC vacated the prior Board decision and remanded 
this case to the Board in order that VCAA may be properly applied 
to the stated issues.  The record reflects that, in this case, the 
RO had not initially considered whether any additional 
notification or development action was required under the VCAA.  
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. § 
3.159(b), require the RO to inform a claimant as to which evidence 
VA will provide and which evidence the claimant is to provide, 
and, pursuant to the Court's holdings, require remand where the RO 
failed to do so before transferring the case to the Board.  See 
Quartuccio, supra; see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (holding that the Board must identify any VCAA 
notice documents in the file which satisfy compliance with 
Quartuccio).  

The Board observes that additional due process requirements may be 
applied as a result of the enactment of the VCAA and its 
implementing regulations, as well as subsequent judicial caselaw.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should provide the appellant appropriate notice under 
the VCAA and other controlling authority.  Such notice should 
specifically apprise him of the provisions of the VCAA as well as 
evidence and information necessary to substantiate his claims, 
request or tell him to provide any evidence in his possession that 
pertains to his claims and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information.

2.  After the RO undertakes review of the issue, to include any 
additional evidentiary development, the appellant should be 
provided with an SSOC, which contains notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a final decision of 
the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2003).



